Citation Nr: 0942008	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the reduction from the full-dollar rate to the 50 
percent rate for Department of Veterans Affairs (VA) 
disability compensation benefits for the period from January 
1, 2003, through December 31, 2006, was proper.

2.  Whether the overpayment of compensation benefits as a 
result of the reduction from full dollar rate to half dollar 
rate was properly created.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had service with the recognized guerillas in the 
service of the United States Armed Forces from February 1945 
to May 1945 and from July 1945 to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines.  The Veteran's claims are 
currently under the jurisdiction of the Regional Office (RO) 
in Oakland, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Board 
hearing in his May 2008 VA Form 9 and that a hearing was 
scheduled for July 2009.  The record reveals that on the 
morning of the scheduled hearing the Veteran's son contacted 
the RO and stated that the Veteran was in the hospital and 
therefore unable to come to the hearing.  The son further 
stated that his father would like to reschedule his hearing.  
The Board finds that good cause had been shown for the 
Veteran's failure to report for the scheduled hearing and 
grants the Veteran's request to reschedule a Travel Board 
hearing in his appeal.  Therefore, this case must be remanded 
in order to satisfy the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge from a 
traveling section of the Board at the next 
available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



